United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-90
Issued: March 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2014 appellant filed a timely appeal from a July 15, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established greater than a two percent impairment of the
left upper extremity and a two percent impairment of the right upper extremity, for which she
received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant did not appeal a July 16, 2014 decision regarding an overpayment of
compensation of $409.80, created when appellant received compensation for total disability from May 27 to 31,
2014, after she returned to work.

FACTUAL HISTORY
OWCP accepted that on or before September 17, 2012 appellant, then a 56-year-old city
letter carrier, sustained bilateral carpal tunnel syndrome in the performance of duty. The
presence of the condition was first documented by February 11, 2013 electromyography (EMG)
and nerve conduction velocity (NCV) studies showing moderate-to-severe median entrapment
neuropathy at both wrists.
Dr. Arsen H. Manugian, an attending Board-certified orthopedic surgeon, provided
September 25 and October 30, 2013 reports diagnosing bilateral carpal tunnel syndrome and
stenosing tenosynovitis of the right thumb. He performed a left carpal tunnel release on
January 8, 2014 and a right carpal tunnel release on February 5, 2014. OWCP approved the
procedures, and also authorized Dr. Manugian’s request for a right trigger thumb procedure
which he did not perform. Appellant was off work from February 8 to May 27, 2014 and
received wage-loss compensation.
She participated in physical therapy.
Appellant’s
postoperative course was marked by an infection of the right hand, resolved with medication.
Dr. Manugian injected her right trigger thumb, after which she had no further incidents of
locking. He released appellant to full duty as of May 21, 2014 and discharged her from care.
On June 4, 2014 appellant claimed a schedule award. In support of her claim, she
submitted a May 14, 2014 impairment rating from Julie Dixon, a physical therapist. Referring to
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, A.M.A., Guides), Ms. Dixon found a Class of Diagnosis (CDX) for
carpal tunnel syndrome of each wrist at grade modifier two, with a default rating of five percent
according to Table 15-23.3 She noted a grade modifier of three for Clinical Studies (GMCS), a
grade modifier of one for Functional History (GMFH) based on QuickDASH scores of 59
percent on the right and 61 percent on the left, and a grade modifier of two for findings on
Physical Examination (GMPE) due to sensory loss as demonstrated by Semmes-Weinstein
monofilaments at 3.61. Applying the net adjustment formula of (GMFH - CDX) + (GMPE –
CDX) + (GMCS - CDX), Ms. Dixon found an average modifier of two, raising the default grade of
five percent to six percent. She noted that appellant’s QuickDASH scores were “somewhat high
for diagnosis and stage of recovery.” Ms. Dixon commented that the A.M.A., Guides allowed
exclusion of QuickDASH scores if they were considered unreasonable.
Dr. Manugian reviewed Ms. Dixon’s impairment rating on May 27, 2014. He found that
appellant had reached maximum medical improvement. Dr. Manugian affirmed her calculation
of six percent impairment of each upper extremity.
In a June 10, 2014 letter, appellant stated that she still had tenderness in her right hand
and wore a protective glove. She contended that Dr. Manugian did not perform surgery on her
right trigger thumb although OWCP authorized the procedure, instead administering a
postoperative cortisone injection.

3

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”

2

On June 11, 2014 OWCP’s medical adviser reviewed Dr. Manugian’s reports, concurring
that appellant had reached maximum medical improvement. He found a class of diagnosis of
one according to Table 15-23, a grade modifier of one for functional history, and a grade
modifier of zero for physical examination. There was no applicable modifier for clinical studies
as these were included in the class of diagnosis. Applying the net adjustment formula of (GMFH
- CDX) + (GMPE - CDX) + (GMCS - CDX), the medical adviser calculated an average modifier
of negative one half, rounded up to zero. The resulting class 1C class of diagnosis equaled a two
percent impairment of each upper extremity.
On June 24, 2014 Dr. Manugian reviewed the medical adviser’s impairment rating and
found that Ms. Dixon’s calculations were in error as she misclassified the severity of appellant’s
class of diagnosis as grade 2 whereas clinical findings substantiated only grade 1. He explained
that appellant had normal two-point discrimination testing, with mild intermittent symptoms and
conduction delay on preoperative studies. Dr. Manugian found that she had the default two
percent impairment of each upper extremity under grade modifier one, rather than six percent
under grade modifier two. He released appellant from care.4
By decision issued July 15, 2014, OWCP granted appellant a schedule award for two
percent impairment of the right upper extremity and two percent impairment of the left upper
extremity, based on Dr. Manugian’s opinion as reviewed by the medical adviser.
LEGAL PRECEDENT
The schedule award provisions of FECA5 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. It, however, does
not specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a mater which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.6 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2008.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 In addressing upper extremity impairments, the sixth edition requires
4

July 9, 2014 EMG and NCV studies showed mild right median nerve compression, significantly improved since
February 11, 2013 testing.
5

5 U.S.C. § 8107.

6

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides, 3, section 1.3, “The ICF: A Contemporary Model of Disablement” (6th ed. 2008).

3

identifying the impairment class for the class of diagnosis, which is then adjusted by grade
modifiers based on functional history, physical examination, and clinical studies.9 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
The A.M.A., Guides provide a specific rating process for entrapment neuropathies such
as carpal tunnel.11 This rating process requires that the diagnosis of a focal neuropathy syndrome
be documented by sensory or motor nerve conduction studies or electromyogram. The A.M.A.,
Guides do not allow additional impairment values for decreased grip strength, loss of motion, or
pain.12 Table 15-23 provides a compilation of the grade modifiers for test findings, history, and
physical findings which are averaged and rounded to the nearest whole number. This table also
provides the range of impairment values as well as the function scale modifier which determines
the impairment value within the impairment scale.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the percentage of impairment
using the A.M.A., Guides.14 In some instances, the medical adviser’s opinion can constitute the
weight of the medical evidence. This occurs in schedule award cases where an opinion on the
percentage of permanent impairment and a description of physical findings is on file from an
examining physician, but the percentage estimate by this physician is not based on the A.M.A.,
Guides. In this instance, a detailed opinion by OWCP’s medical adviser which gives a
percentage based on reported findings and the A.M.A., Guides may constitute the weight of the
medical evidence.15
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome in the
performance of duty, necessitating bilateral carpal tunnel releases. Appellant claimed a schedule
award on June 4, 2014. Dr. Manugian, an attending Board-certified orthopedic surgeon, opined
on May 27, 2014 that appellant had six percent impairment of each arm, based on findings
observed by Ms. Dixon, a physical therapist. He discovered errors in Ms. Dixon’s impairment
rating, finding that appellant had a grade 1 class of diagnosis, not grade 2 as Ms. Dixon had
found. Applying the net adjustment formula to the clinical findings observed or affirmed by
9

Id. at 385-419; see also M.P., Docket No. 13-2087 (issued April 8, 2014).

10

Id. at 411.

11

Id. at. 432-50.

12

Id. at 433.

13

Id.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013); see also L.R., Docket No. 14-674 (issued August 13, 2014); D.H., Docket
No. 12-1857 (issued February 26, 2013).
15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.8(j) (September 2010).

4

Dr. Manugian, the medical adviser calculated two percent impairment of each arm. On June 24,
2014 report Dr. Manugian explained that his earlier rating had been in error, as it was based on
Ms. Dixon’s assignment of a grade 2 class of diagnosis, whereas the medical record supported a
grade 1 class of diagnosis. He concurred with the medical adviser’s calculation of two percent
impairment of each arm based on a grade 1 class of diagnosis.
The Board finds that the medical adviser applied the appropriate tables and grading
schemes of the A.M.A., Guides, in determining the bilateral two percent impairments. The
medical adviser applied the grading schemes of Table 15-23 to appellant’s clinical findings. He
explained why her bilateral upper extremity deficits most closely fit a grade 1 class of diagnosis,
and calculated a grade modifier of one for functional history based on her continuing symptoms.
The medical adviser accurately applied the net adjustment formula, (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX), or (1-1) + (0-1), equaling -1/2, rounded up to zero. He therefore
assigned the default grade 1 class of diagnosis impairment rating of two percent for each arm.
Dr. Manugian later agreed with this impairment calculation method. He did not offer any
evidence demonstrating a higher percentage of impairment pursuant to the A.M.A., Guides.
Therefore, OWCP properly issued the July 15, 2014 schedule award for two percent impairment
of the right upper extremity and two percent impairment of the left upper extremity.
On appeal, appellant notes that she had been a postal employee for 55 years and had no
reason to exaggerate the severity of her condition. She notes that she worked for a year despite
her pain symptoms while waiting for OWCP to approve her surgical requests. Appellant argues
that Dr. Manugian erred by lowering his initial impairment rating from six to two percent of each
arm. As stated above, Dr. Manugian explained that he lowered his impairment rating as he
found errors in the physical therapist’s report on which he based the higher rating. Appellant
contends that she has not yet reached maximum medical improvement as she still has pain and
swelling in her hands. The Board notes that Dr. Manugian released appellant from care and
found her able to perform full duty as of May 21, 2014. Dr. Manugian reaffirmed this opinion
on June 24, 2014.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established more than a two percent impairment of
each upper extremity, for which she received a schedule award.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15, 2014 is affirmed.
Issued: March 12, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

